Citation Nr: 0913397	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for neurologic 
disability, including peripheral neuropathy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran appeared before the undersigned Veterans Law 
Judge in November 2006 and delivered sworn testimony via 
video conference hearing in Wichita, Kansas.

In November 2006 the Veteran waived RO consideration of 
materials submitted in support of his claim, and in February 
2009 the Veteran's representative did likewise.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagreed with the 
Court's decision in Haas and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, in September 2006 the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
included those involving claims based on herbicide exposure 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Although the U.S. Court of Appeals for the Federal 
Circuit reversed and remanded the August 2006 decision issued 
by the U.S. Court of Appeals for Veterans Claims (Haas v. 
Peake, 525 F.3d. 1168 (Fed. Cir. 2008)), the Secretary's stay 
remained in effect until such time as the Federal Circuit 
issued its mandate in Haas, or some other judicial action was 
taken regarding the stay.  Following the denial of a petition 
for rehearing in Haas II (544 F.3d 1306 (Fed.Cir.2008)), on 
January 21, 2009, the Supreme Court of the United States 
denied Mr. Haas's petition for a writ of certiorari.  Haas v. 
Peake, 77 U.S.L.W. 3267 (U.S. January 21, 2009) (No. 08-525).  
On January 22, 2009 VA lifted the stay on processing of 
claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson.  Chairman's Memorandum No. 01-
09-03 (January 22, 2009).  In light of the foregoing, the 
Board will proceed to the merits of this case.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran has neurologic disability, including peripheral 
neuropathy, hypertension, or erectile dysfunction that is 
related to exposure to Agent Orange or related to exposure to 
hazardous substances during participation in Project 
112/SHAD, or that are otherwise related to his military 
service.


CONCLUSIONS OF LAW

1.  Neurologic disability, including peripheral neuropathy, 
was not incurred in, or aggravated by, active service, and 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


3.  Erectile dysfunction was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in September 2003 and May 2006 the 
Veteran was informed of the evidence and information 
necessary to substantiate his service connection claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  VCAA notice 
was provided prior to the initial AOJ adjudication.  
Pelegrini.  In May 2006 the Veteran received notice regarding 
the assignment of a disability rating and/or effective date 
in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases will be presumed if they become 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that he has the disabilities on appeal as 
a result of his exposure to hazardous materials and agents 
during his participation in Project 112/SHAD while serving 
aboard the USS Berkeley (DDG-15).  In a statement received in 
September 2003 the Veteran indicated that he had breathed 
fumes from nerve gas residue through his ship's vent.  He has 
also claimed that he has the disabilities on appeal as a 
result of exposure to Agent Orange.  The Veteran has 
indicated that he was first diagnosed with hypertension in 
1970, and was diagnosed with neurological disability and 
erectile dysfunction in 2001.  An April 2006 VA medical 
record noted that the Veteran had peripheral neuropathy 
secondary to dysmetabolic syndrome.

Service treatment records, including the Veteran's June 1967 
service discharge examination, contain no complaints or 
diagnoses relating to hypertension, neurological disability, 
or genitourinary disability.

I.  SHAD

As noted in a March 2004 letter, VA has acknowledged that the 
Veteran was involved in Project 112, which included "Project 
SHAD" (Shipboard Hazard and Defense).

At the November 2006 Board video hearing, the Veteran's 
representative argued (November 2006 Board hearing 
transcript, page 3) that the Veteran was exposed to a 
chemical (methylacetoacetate) that, while used to simulate 
sarin gas, was actually just as dangerous as sarin gas.  The 
Veteran stated (November 2006 Board hearing transcript, page 
4) that he was stationed aboard the USS Berkeley from October 
1964 until the spring of 1967; he indicated that the testing 
in question took place on February 15, 1965, 30 miles off the 
coast of San Diego, California.  He also stated that he was 
not issued any protective clothing or any breathing 
apparatus.

The Veteran was provided with a VA examination in July 2005 
for evaluation of problems that he attributed to his period 
of service when he was stationed aboard the USS Berkley in 
1965.  The Veteran stated that he had served along the coast 
of Vietnam and had been in areas that had recently been 
sprayed with Agent Orange. He further related that he had 
been aboard the USS Berkeley during the High Low test in 
February 1965.  The Veteran's claims file was reviewed and 
his medical history was noted.  The examiner conducted an 
extensive medical examination that included X-rays, blood and 
urine laboratory testing, and a review of medical literature.  
The examiner concluded the report as follows:

It is not as likely as not [that] the 
veteran's complaints and symptoms 
occurred as a result of his brief service 
exposure to methylacetoacetate.  Most 
symptoms can be associated with gender, 
age, body type and lifestyle and 
genetics.  None of [the Veteran's] 
complaints are consistent with the 
accepted symptoms for a limited exposure 
to methylacetoacetate.

The Board observes that an October 2003 VA examiner made 
essentially the same conclusion.

The Board notes that the July 2005 VA examiner's opinion is 
uncontradicted, and the Veteran has acknowledged (November 
2006 Board hearing transcript, page 8) that no medical 
professional has related any of his disabilities on appeal to 
his participation in Project SHAD.  While the Veteran has 
submitted literature from a manufacturer of 
methylacetoacetate, the literature did not discuss the 
Veteran's particular situation and did not link any of the 
Veteran's disabilities on appeal to his military service.

In short, there is no favorable medical evidence that the 
current claimed disabilities are related to the Veteran's 
participation during Project 112/SHAD.

II.  Agent Orange

Service connection may be presumed (under 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e)) for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show service in the Republic of Vietnam during the 
Vietnam War era.  38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  The list includes acute and 
subacute peripheral neuropathy.

The Board can find no assertion by the Veteran that he ever 
set foot in Vietnam.  Instead, the Veteran has indicated (May 
2006 statement) that he saw U.S Air Force planes spraying 
Agent Orange near the vicinity of his ship, the USS Berkeley.  
A VA Form 3101 dated in July 2006 reveals that the USS 
BERKELEY (DDG-15) was in the official waters of Vietnam from 
December 26, 1965 to February 2, 1966, and from February 26, 
1966 to April 6, 1966.

As for the Veteran's peripheral neuropathy, for the purposes 
of 38 C.F.R. § 3.309(e), the term "acute and subacute 
peripheral neuropathy" means "transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e), Note 2.  For the presumption 
to apply, the Veteran's peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within a 
year after the last date the veteran was exposed to an 
herbicide agent during military service.  38 C.F.R. § 
3.307(a)(6)(ii).

This presumption does not apply to the Veteran for at least 
two reasons.  First, exposure to Agent Orange can not be 
presumed in this case.  Even if exposure were presumed, 
however, the Veteran's claim would also fail as peripheral 
neuropathy did not become manifest until many years after 
leaving Vietnam.  

As for hypertension and erectile dysfunction, the Board 
observes that those are not conditions for which service 
connection may be presumed as related to exposure to 
herbicides if the veteran was exposed to Agent Orange or 
other herbicides while serving on active duty in the Republic 
of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.

In short, the provisions of 38 C.F.R. § 3.307(a)(6) and 38 
C.F.R. § 3.309(e) can not be used to grant service connection 
for the Veteran's disabilities on appeal.

The Veteran, however, is not precluded from establishing 
service connection for the disabilities on appeal with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

As noted, service treatment records reveal no complaints or 
findings related to hypertension, peripheral neuropathy, or 
erectile dysfunction.  The Veteran's June 1967 service 
discharge examination reflects that the Veteran's heart, 
neurologic system, and genitourinary system were all 
clinically evaluated as normal; the Veteran's blood pressure 
was recorded as 132/72.

At his November 20006 Board video hearing, the Veteran 
indicated that he was told he had high blood pressure during 
a physical examination that took place in 1970; he indicated 
that he did not know if he had any symptoms of hypertension 
during service.  He indicated that he did not have erectile 
dysfunction and neurologic disability until 2001.

Post-service medical records are negative for a nexus or link 
between the veteran's active service and his hypertension, 
peripheral neuropathy, or erectile dysfunction.  Further, as 
neither hypertension nor peripheral neuropathy became 
manifest to a compensable degree within the year after 
service, the provisions of 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a) are not for application.


Conclusion

To the extent that the Veteran may be claiming these 
conditions as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
That is, even though the Veteran has combat status (the 
Veteran is in receipt of the Combat Action Ribbon), the 
Veteran must provide satisfactory evidence of a relationship 
between his service and the disorders on appeal.  He has not 
done so in this case.

The Board also notes that the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for neurologic disability, including 
peripheral neuropathy is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


